IN THE COURT OF APPEALS OF IOWA

                                    No. 13-0529
                                Filed June 25, 2014


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

LAURA DANIELLE NEMETH,
     Defendant-Appellant.
________________________________________________________________

       Appeal from the Iowa District Court for Story County, Steven P. Van

Marel, District Associate Judge.



       Defendant appeals her conviction for operating while intoxicated.

AFFIRMED.




       Richard A. Bartolomei of Bartolomei & Lange, P.L.C., Des Moines, for

appellant.

       Thomas J. Miller, Attorney General, Tyler J. Buller, Assistant Attorney

General, Stephen Holmes, County Attorney, and Tyler Eason, Assistant County

Attorney, for appellee.



       Considered by Potterfield, P.J., McDonald, J., and Mahan, S.J.*

       *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2013).
                                           2


MAHAN, S.J.

       Defendant appeals her conviction for operating while intoxicated. We find

the district court did not err in its conclusion the officer did not have an affirmative

duty to inform a detained person of the people who may be called or the

purposes for which a call may be made. Defendant failed to preserve error on a

claim regarding the wording of a document concerning her rights under Iowa

Code section 804.20 (2011). We find no error in the district court’s conclusion

the deputy did not unreasonably limit the defendant’s ability to make telephone

calls. We affirm her conviction.

       I. Background Facts & Proceedings

       Laura Nemeth was charged with operating while intoxicated (OWI), first

offense, in violation of Iowa Code section 321J.2. At the time she was stopped,

she had a strong odor of alcohol; had bloodshot, watery eyes; and failed field

sobriety tests. A breath test showed Nemeth had an alcohol concentration of

.207, which is above the legal limit. She filed a motion to suppress, claiming she

had been denied her right to make telephone calls, as permitted by section

804.20.

       A suppression hearing was held February 27, 2013. Deputy Dillon Combs

testified that after he arrested Nemeth he transported her to the county jail.

During the trip, which took about twenty-five minutes, Nemeth had her cell

phone, and Deputy Combs told her she could make calls. At the jail, Deputy

Combs read Nemeth the implied consent advisory and asked “if she wanted to
                                          3


make any phone calls for any reason.”1 Nemeth stated she wanted to call her

father and did so. Nemeth then signed a document entitled, “Right to Consult an

Attorney or Family Member,” which included the statement, “By signing below I

acknowledge that I have made all the phone calls I wish to make.” After this, the

deputy requested Nemeth give a breath specimen. The district court denied the

motion to suppress on the record at the hearing.

      Nemeth waived her right to a jury and agreed to a trial to the court on the

minutes of evidence. The court found her guilty of OWI. Nemeth was sentenced

to two days in jail and ordered to pay a fine. She now appeals.

      II. Standard of Review

      Our review of the court’s interpretation of section 804.20 is for the

correction of errors at law. State v. Walker, 804 N.W.2d 284, 289 (Iowa 2011).

“We affirm the district court’s suppression ruling when the court correctly applied

the law and substantial evidence supports the court’s fact-finding.” Id.

      III. Merits

      A. Nemeth claims the deputy should have informed her of the persons

and purposes for which she could make a telephone call under section 804.20.

The district court ruled, “He didn’t have to tell her why she could make calls. He

didn’t have to tell her who she could call. He offered her to make any telephone

calls she wanted to, which she did.”

      Section 804.20 provides, in part:



1
 Nemeth cross-examined the deputy on his testimony that he included the phrase, “for
any reason.” We agree with the district court’s conclusion that there is substantial
evidence that this phrase was included when the deputy was speaking with Nemeth.
                                         4


              Any peace officer or other person having custody of any
      person arrested or restrained of the person’s liberty for any reason
      whatever; shall permit that person, without unnecessary delay after
      arrival at the place of detention, to call, consult, and see a member
      of the person’s family or an attorney of the person’s choice, or both.
      Such person shall be permitted to make a reasonable number of
      telephone calls as may be required to secure an attorney.

      “The legislative purpose of section 804.20 is to afford detained suspects

the opportunity to communicate with a family member and [an] attorney.”

Walker, 804 N.W.2d at 290. There is no requirement in the statute that an officer

affirmatively inform a person of the statutory right under section 804.20. State v.

Hicks, 791 N.W.2d 89, 94 (Iowa 2010). Once a person invokes the statutory right

to make a telephone call, “the detaining officer must direct the detainee to the

phone and invite the detainee to place his call or obtain the phone number from

the detainee and place the phone call himself.” Id. at 97. “The guaranteed right

is a limited one and only requires a peace officer to provide the suspect with a

reasonable opportunity to contact an attorney or family member.” Id. at 94.

      We find the district court did not err in its conclusion neither the statute nor

case law requires an officer to affirmatively inform a detained person of the

people who may be called or the purposes for which a call may be made.

      B. On appeal, Nemeth states the document, “Right to Consult an Attorney

or Family Member,” is internally inconsistent because at one point it states she

could “call, consult, and see a member of your family or an attorney of your

choice, or both.” Nemeth made a check to indicate she “Wish[ed] to exercise my

right to contact a family member or an attorney.” Nemeth asserts the document

should have again indicated she could contact both.
                                        5


      This argument concerning the wording of the form was not raised below,

and we conclude it has not been preserved for our review. See State v. Talbert,

622 N.W.2d 297, 300 (Iowa 2001) (noting issues must be presented to and

passed upon by the district court before they can be decided on appeal).

      C. Nemeth additionally claims the deputy impermissibly limited her ability

to make telephone calls. She asserts the deputy should have inquired if she

wanted to make more calls before requiring her to decide if she wanted to give a

breath sample or not.

      We first note the deputy permitted Nemeth to have her cell phone while he

was driving her to the jail, and she was able to make all the calls she cared to

make during that twenty-five minute period.     At the jail, the deputy read the

implied consent advisory to Nemeth and then asked “if she wanted to make any

phone calls for any reason.” Nemeth called her father. She did not ask to make

any other calls.   The deputy gave her the document, “Right to Consult an

Attorney or Family Member.” Nemeth signed the document under the statement,

“By signing below I acknowledge that I have made all the phone calls that I wish

to make.” After she signed the document, the deputy asked her for a breath

sample.

      The district court ruled, “I don’t think the deputy had to once again say to

her do you want to make more calls. I don’t think he had to ask her twice to be in

compliance with section 804.20.” The court pointed out Nemeth never asked to

make more telephone calls. We find no error in the district court’s conclusion the

deputy did not unreasonably limit Nemeth’s ability to make telephone calls. See
                                         6

Hicks, 791 N.W.2d at 94 (stating section 804.20 “only requires a peace officer to

provide the suspect with a reasonable opportunity to contact an attorney or family

member”).

      We affirm the district court decision denying the motion to suppress. We

affirm Nemeth’s conviction for OWI, first offense.

      AFFIRMED.